In a proceeding under article 78 of the CPLR to review the determination of the clerk of the City of Glen Cove, dated September 30, 1964, invalidating a petition for permissive referendum filed pursuant to statute (Municipal Plome Rule Law, § 24), the said clerk appeals from an -order of the Supreme Court, Nassau County, entered January 5, 1965, which: (1) granted the petition to review her determination; (2) annulled the determination; (3) declared the petition for the permissive referendum to be valid and sufficient; and (4) directed her to certify the petition accordingly. Order affirmed, without costs. In our opinion, the authentication of the witness on a sheet appended to each signature sheet rather than at the bottom of such signature sheet is not such a substantial deviation from the statutory requirement as to invalidate the petition (cf. Matter of Potash v. MoWk, ,17 A D 2d 111). Beldoek, P. J., Ug’hetta, Hill, Rabin and Benjamin, JJ., concur.